 

US.OISTRICT ¢
EASTERN DISTRIC} Wy

 

 

 

 

 

TED St
UNITE ATES DISTRICT COURT
2020 ABN BRN PISLRICT OF WISCONSIN
CLERK OF CouRT
UNITED STATES OF AMERICA, 5
p "ye
Plaintiff, - 0 -fR=0 Q ty
v. Case No. 20-CR
[18 U.S.C. §§ 922(g)(1), 924(a)(2) &
RAYNARD A. HALL, 924(c); 21 U.S.C. §§ 841(a)(1) &
841(b)(1)(C)
Defendant
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
l. On or about December 18, 2019, in the State and Eastern District of Wisconsin,
RAYNARD A. HALL,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is more fully described as a Bersa, model Thunder 380, .380 caliber
handgun, bearing serial number B83798.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
| COUNT TWO -
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about December 18, 2019, in the State and Bastern District of Wisconsin,
RAYNARD A. HALL

knowingly and intentionally possessed with intent to distribute controlled substances: a mixture
and substance containing heroin, a Schedule I controlled substance; and a mixture and substance
containing Nephenyl-N- [ 1- (2-phenylethy! ) -4-piperidiny] ] propanamide (commonly known as
fentanyl), a Schedule II controlled substance, -

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C)
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about December 18, 2019, in the State and Eastern District of Wisconsin,
RAYNARD A. HALL
knowingly possessed a firearm in furtherance of the drug trafficking offense charged in Count Two
of this Indictment.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

A TRUE BILL:

 

FOREPERSON

Date: (p. as. QAOAO

high

MATTHEW D. KRUEGER
United States Attorney
